Citation Nr: 0027106	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel









INTRODUCTION

The veteran served on active duty from December 1971 to 
February 1972.

The current issue on appeal arose from an August 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The Board of Veterans' 
Appeals (Board) notes that the correspondence received from 
the veteran in December 1997 may be liberally construed as a 
notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (1999).  

The Board notes that in recent correspondence the appellant 
appears to be raising a claim of entitlement to service 
connection for post-traumatic stress disorder.  As this issue 
is not inextricably intertwined with the certified issue on 
appeal, and has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicatory 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disability is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

Service medical records show a normal psychiatric evaluation 
was noted in a December 1971 service examination report at 
the time of the veteran's enlistment.  He reported no history 
of psychiatric symptomatology.  

Service personal records show that on January 24, 1972, the 
platoon commander referred the appellant to the company 
commander because of poor performance and lack of motivation 
due to a character and behavior disorder.  A psychiatric 
evaluation at that time noted the presence of an emotionally 
unstable personality.  The examiner opined that there was no 
requirement for psychiatric hospitalization or treatment.  
The psychiatrist noted that that the veteran had no mental or 
physical disability which would warrant discharge by reason 
of physical disability.  

It was noted that the appellant was a 17 year old recruit who 
was referred for psychiatric evaluation from the Motivation 
Platoon where he began hyperventilating when placed under 
moderate stress.

The appellant related a history of hyperventilating in 
civilian life which began when he was approximately 14 years 
of age.  He stated that he passed out in high school whenever 
he became excited or was stressed in any way.  He stated he 
washed out of the football team for hyperventilation.

As for background history, the appellant noted he was the 
youngest in a family of 10 children.  His father worked for a 
number of years as a menial laborer, but had been unable to 
support the family for several years.  The appellant noted he 
dropped out of 9th grade to help support his father and other 
members of the family.  He had been arrested on one occasion 
for assault.  For the past two years he had held a number of 
jobs, none for longer than three months at a time, because he 
quit them all.  He stated he enlisted in the Marine Corps on 
impulse.  Since he had been in the Marine Corps, he had 
hyperventilated to the point of syncope four to five times.
On mental status examination the appellant was described as a 
slow moving, passive aggressive and somewhat fidgety 
individual who manifested a dull normal intelligence.  He was 
on the point of tears when discussing his father, and how he 
had to continually work to support him.  He denied any anger 
towards his father.  The psychiatric examiner specifically 
noted that the appellant manifested no evidence of 
depression, neurosis or psychosis.

The psychiatrist recommended that the appellant be separated 
from the Marine Corps because of a pre-existing character 
disorder diagnosed as emotionally unstable personality 
manifested by inadequate, ineffective and over-reactive 
behavior when confronted with minor stress.  The personality 
disorder was exemplified by his long history of chronic 
hyperventilation when faced with difficult decisions and 
situations; moderate in severity, pre-disposition unknown, 
impairment for continued duty was considered severe.  The 
appellant was discharged for unsuitable purposes in February 
1972.  

In August 1996, the appellant's filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension claiming 
entitlement to service connection for a psychiatric 
disability.

The pertinent postservice private medical records obtained in 
support of the appellant's claim show evidence of an anti-
social personality disorder in mid 1977. 


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110 (West 1991).

If the disability is a psychosis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (1999).


Regulations provide that service connection may be granted 
for disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (1999).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).



The Court has held that, in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine: (1) 
Whether there was a worsening of the disorder during service; 
and (2) if so, whether there was clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease.  Crowe v. Brown, 7 Vet. App. 238 
(1995).

The Court has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation. Rather, the underlying condition must 
have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

VAOPGCPREC 82-90 provides that there is a distinction under 
the law between a congenital or developmental "disease" and 
a congenital "defect" for service connection purposes in 
that congenital diseases may be recognized as service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  

A congenital or developmental "defect", on the other hand, 
because of 38 C.F.R. § 3.303(c), is not service connectable 
in its own right though service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service.

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c).

Attention is directed to the outline of personality disorders 
in the APA manual. Formal psychometric tests are essential in 
the diagnosis of mental deficiency.  Brief emotional 
outbursts or periods of confusion are not unusual in mental 
deficiency or personality disorders and are not acceptable as 
the basis for a diagnosis of psychotic disorder.  

However, properly diagnosed superimposed psychotic disorders 
developing after enlistment, i.e., mental deficiency with 
psychotic disorder, or personality disorder with psychotic 
disorder, are to be considered as disabilities analogous to, 
and ratable as, schizophrenia, unless otherwise diagnosed.  
38 C.F.R. § 4.127 (effective prior to November 7, 1996).

For a veteran to obtain service connection for, as a single 
entity, personality disorder superimposed with service 
connected mental condition, the service-connected mental 
condition must be a psychotic disorder.  38 C.F.R. § 4.127, 
effective prior to November 7, 1996.  See Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995).

Except as provided in 38 C.F.R. § 3.310(a), disability 
resulting from mental retardation and personality disorders 
may not be service connected. However, disability resulting 
from a mental disorder that is superimposed upon mental 
retardation or personality disorder may be service connected.  
38 C.F.R. § 4.127, effective November 7, 1996.

Where a law or regulation changes after a claim has been 
filed to reopen, but before the administrative judicial 
process has been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Brown, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 Vet. App. 
384 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) emphasized that VA's burden of proof for rebutting 
the presumption of soundness is not merely evidence that is 
"cogent and compelling," i.e., a sufficient showing; 
rather, it is evidence that is clear and unmistakable.  In 
its decision, the Court noted that "the word 'unmistakable' 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanerson v. West, 
12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a) (West 1991).  Lathan v. 
Brown, 7 Vet. App. 359 (1995).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

In this case, a comprehensive analysis of the record 
demonstrates that the appellant was seen during active 
service for a problem that was solely diagnosed by 
specialized psychiatric consult as a personality disorder.  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation; hence, no basis exists for 
a grant of service connection for a personality disorder.  
See 38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 
441 (1992).  

Importantly, the service medical records were silent for any 
evidence of superimposed psychosis or disability resulting 
from a mental disorder that was superimposed on a personality 
disorder in service.

At this juncture, the Board points out that the law and 
regulations regarding the presumption of soundness under 38 
U.S.C.A. §§ 1111, 1137 as well as for aggravation of 
preexisting disabilities under 38 C.F.R. 3.306 are not 
applicable to personality disorders as they are not 
considered diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).



While service connection may be granted, in limited 
circumstances, for psychosis or disability resulting from a 
mental disorder that is superimposed on a personality 
disorder disability, there is no competent medical evidence 
whatsoever that such is the case here under the provisions of 
38 C.F.R. § 4.127 both prior to November 7, 1996 or after 
November 7, 1996.

Prior to November 7, 1996, the record lacked competent 
medical evidence of a properly diagnosed superimposed 
psychotic disorder developing after enlistment, i.e., 
personality disorder with psychotic disorder.  

After November 7, 1996 there was no competent medical 
evidence of disability resulting from a mental disorder that 
is superimposed upon a personality disorder.  In fact the 
postservice evidence solely refers to the presence of a 
personality disorder.  

The provisions of 38 C.F.R. § 4.127 both prior to and after 
November 7, 1996 have no relevant application in this case.  
Therefore, the Board's review of the case without first 
remanding it to the RO for review under the old and new law 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

There is no evidence of record establishing that the veteran 
has a psychiatric disability.  Because the veteran has failed 
to establish proof of a current psychiatric disability, the 
Board finds that his claim of entitlement to service 
connection must be denied as not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that veteran 
was not entitled to service connection where there was a 
total lack of evidence of any hypertension existing since 
service).




The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has a psychiatric disability.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current psychiatric disability for VA compensation purposes.  
Consequently, the Board concludes that his claim of 
entitlement to service connection for a psychiatric 
disability must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a psychiatric disability is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.


ORDER

The appellant, not having submitted a well grounded claim of 
entitlement to service connection for a psychiatric 
disability, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

